Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Final Rejection

The Status of Claims:
Claims 1-15 are pending. 
Claims 12-13 are rejected. 
Claims 1-11 and 14-15 are allowable. 
IDS 
1.  The IDS filed on 11/4/2020 has been reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
2.	Applicants’ argument filed 1/4/2021 has been fully considered, however, some of applicants’ arguments are not percussive, while the other arguments are convincing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to applicant’s convincing arguments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of Claims 12 and 13 under 35 U.S.C. 112, first paragraph, is withdrawn due to the modification of the claims regarding the term “preventing” 

a cancer” or “ treating a cancer  “,  the rejection of Claims 12, and 13 under 35 U.S.C. 112, first paragraph, is still maintained due to the incomplete modification of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	The rejection of Claim(s) 1, 8-10 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Yasuhiro et al (US 5,412,098) is withdrawn due to applicant’s convincing arguments.

4.	The rejection of Claim(s) 1, 8-13 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Xue-Dong Jia et al (Chinese Chemical Letters, 28 (20), 2017, p.235-239) is withdrawn due to applicant’s convincing arguments.

5.	The rejection of Claim(s) 1, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Tsuzuki et al (J. Med. Chem. 2004, 47, 2097-2109) is withdrawn due to applicant’s convincing arguments.

Applicants’ Argument		
II. 	  Applicants argue the following issues:
A. 

    PNG
    media_image1.png
    647
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    812
    media_image2.png
    Greyscale



Regarding the first argument, the examiner has noted applicants’ arguments. However, the main issue is the scope of the enablement for treating numerous cancer diseases. The specification falls short because data essential for treating varieties of  cancers is not described in the specification. In the absence of  specific malignant tumors or otherwise, data showing inhibition of the multiplication of cancer cells, such a  broad assertion is not believable in view of the contemporary knowledge of the  art. 34 USPQ 2d, 1436 (Fed Cir. 1995) . See also, MPEP 2107.01, 2107.02. 2107.03, 2164.01©, 2164.04, 2164.07.
Moreover, the claim sets forth the treatment of cancer generally.  However, there are more than 3000 cancers. Applicants have not identified a specific compound capable of treating “cancers” broadly. Thus, the existence of such a “silver bullet” is contrary to our present understanding in oncology.  Even the most broadly effective 
In the specification, there are only three working examples in which a few of the compounds (compounds#078, 173, 006, 243, 414, 218, 083,499,489,487,020,549,541,553,561,586, 584 in comparison with compound A) were tested against lung cancer cells, whereas one compound (compounds#078 in comparison with compound A) was tested against acute myeloid leukemia cells, and prostate cancer cells in Vitro cell growth inhibition test .However,  the majority of the compounds disclosed in the specification have no pharmacological data regarding the treatment of all kinds of numerous cancers. Also, the specification fails to provide sufficient working examples as to how all kinds of cancerous diseases can be treated by using the pyridine carboxylic acid derivative of formula (I) in the patient, i.e. again, there is no direct correlation between the cancers and the claimed compounds. Therefore, applicants’ arguments are found to be unpersuasive.


Conclusion
Claims 12-13 are rejected. 
Claims 1-11 and 14-15 are allowable. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/09/2021